Citation Nr: 0309183	
Decision Date: 05/16/03    Archive Date: 05/27/03

DOCKET NO.  01-06 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
50 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from September 1967 to 
September 1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
North Little Rock, Arkansas (RO) which confirmed and 
continued a 50 percent disability evaluation assigned upon 
the grant of service connection for PTSD in November 1999.

In addition, the Board notes that the veteran's 
representative appears to have raised the issue of 
entitlement to a total disability evaluation based upon 
individual unemployability (TDIU) in the representative's 
March 2003 informal hearing presentation.  However, the Board 
notes that the veteran's claim for TDIU was adjudicated by 
the RO in May 2002, and that the veteran was notified of this 
decision.  


REMAND

The veteran claims entitlement to an initial disability 
evaluation in excess of 50 percent for post-traumatic stress 
disorder (PTSD).  A review of the record leads the Board to 
conclude that additional development is necessary in this 
case before proceeding with appellate disposition, as the 
record does not contain sufficient development to render a 
decision as to the veteran's claim at this time.

As a preliminary matter, the Board notes that while the 
veteran's appeal was pending, there was a significant change 
in the law pertaining to veteran's benefits.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (2002).  The VCAA applies to all 
pending claims for VA benefits, and provides that the VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his or her claim 
for benefits.  Changes potentially relevant to the veteran's 
appeal include the establishment of specific procedures for 
advising the claimant and his or her representative of 
information required to substantiate a claim, a broader VA 
obligation to obtain relevant records and advise claimants of 
the status of those efforts, and an enhanced requirement to 
provide a VA medical examination or obtain a medical opinion 
in cases where such a procedure is necessary to make a 
decision on a claim.  This legislation is applicable to the 
veteran's claims.  Nonetheless, the record is entirely 
negative for evidence of consideration of the provisions of 
the VCAA by the RO or notification of the veteran, by the RO, 
of the provisions of the VCAA.

In addition, review of the medical evidence of record 
indicates that the veteran continues to receive treatment for 
his PTSD and that he was scheduled for additional treatment 
at the VA medical center in February and May 2002.  However, 
no additional treatment records for the time period from 
November 2001 to the present have been submitted and there is 
no evidence that the RO attempted to obtain these treatment 
records.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
is deemed to have constructive knowledge of all VA records 
and such records are considered evidence of record at the 
time a decision is made).  See also VAOPGCPREC 12-95, 60 Fed. 
Reg. 43186 (1995) ("...an [agency of original jurisdiction's] 
failure to consider records which were in VA's possession at 
the time of the decision, although not actually before the 
AOJ, may constitute clear and unmistakable error....").  
Accordingly, any additional medical records related to the 
veteran's PTSD should be associated with the veteran's claims 
file.

Likewise, the Board observes that the Social Security 
Administration granted the veteran disability benefits, and 
that a letter informing him of the award of benefits was 
submitted on his behalf.  However, the underlying medical 
records and the notice to the veteran of the determination of 
entitlement to disability benefits are not of record.  These 
records are relevant to the veteran's claim, and should be 
associated with his claims file.

Therefore, it is the Board's opinion that in order to give 
the veteran every consideration with respect to the current 
appeal, further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The RO is requested to review the 
entire claims file and undertake any 
development necessary to comply with the 
Veterans Claims Assistance Act of 2000.  
See 38 U.S.C.A. §§ 5103A, 5107(b), 5108 
(West 2002); 38 C.F.R. §§ 3.102, 3.159 
(2002).  At a minimum, the RO is 
requested to send the veteran notice of 
the provisions of the VCAA, the kind of 
information needed from him, and what he 
could do to help his claims, as well as 
his and the VA's responsibilities in 
obtaining evidence.  

2.  The RO should contact the veteran and 
request him to provide the names and 
addresses of all health care providers 
who have treated him for his PTSD.  After 
securing any necessary authorization, the 
RO should obtain and associate with the 
claims file records of this treatment, 
particularly records from the North 
Little Rock VA Medical Center for the 
period of November 2001 to the present.

3.  After obtaining any necessary 
authorization, the RO should obtain and 
associate the veteran's complete Social 
Security records with the claims file, 
including all clinical records and 
examination reports, as well as a copy of 
the notice to the veteran of the 
determination of entitlement to such 
benefits.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
supplemental statement of the case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




